DETAILED ACTION

Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Hsieh US PG-Pub 2007/0110260 fails to teach an audio control system with an audio output device; an amplifier coupled to the audio output device, and a control circuit having a first controller coupled to the amplifier and it will provide the amplifier with an audio signal and an audio signal ID associated with the audio signal and  the amplifier will generate an audio output of the audio signal; and a second controller link to the first controller to receive the audio signal ID from the first controller and determine whether the audio signal ID corresponds to an expected audio signal ID, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654